DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/31/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 12 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 06/18/21 is overcome by the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied on national phase publication US 2012/0126179 A1 as the English equivalent of WIPO publication WO 2011/006574 A1 (herein referred to as “Parham et al.”).

Allowable Subject Matter
5.	Claims 1-8 and 10-20 are allowed.
	The closest prior art is provided by Parham et al. (WO 2011/006574 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    272
    329
    media_image1.png
    Greyscale

([0013]) where R = substituent including a monoaromatic ring system having 5-60 aromatic ring atoms ([0014]).  An embodiment is disclosed:

    PNG
    media_image2.png
    227
    409
    media_image2.png
    Greyscale

(page 9).  However, it is the position of the Office that neither Parham et al. singly nor in further combination with any other prior art reads on the condensed cyclic compound of Formula 1 as defined by the Applicant, particularly in regards to the nature of the substituents attached to the spirobifluorene group.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786